                  Case 2:19-cr-00065-JLR Document 26 Filed 12/11/20 Page 1 of 3




1
                                                                 Honorable James L. Robart
2

3

4
                            UNITED STATES DISTRICT COURT
5                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
6
                                               )
7    UNITED STATES OF AMERICA,                 )
              Plaintiff,                       )
8                                              ) Case No. CR19-0065JLR
                                               )
9           vs.                                ) ORDER
                                               )
10                                             )
                                               )
11   ZACHARY MADDING,                          )
                     Defendant.                )
12                                             )
                                               )
13

14
            Introduction
15

16          Before this Court is Defendant Madding’s motion to proceed with a change of

17   plea hearing by video conferencing, as soon as practicable. The government does not
18
     oppose this motion. The Court has reviewed the motion, the record in this matter and
19
     the applicable law, and hereby GRANTS the motion, for the reasons discussed
20

21   below.
22          Background
23
            General order 4-20 provided for the use of video conferencing or telephone
24
     conferencing for felony pleas under Fed.R.Crim.P. 11. Pursuant to this order, a
25




      Order - 1                                               SCOTT J. ENGELHARD
                                                             1700 Seventh Avenue, #2100
                                                              Seattle, Washington 98101
                                                                     206-683-2020
                   Case 2:19-cr-00065-JLR Document 26 Filed 12/11/20 Page 2 of 3




     telephonic or video conference plea is authorized provided that the district judge
1

2    finds specific reasons that the plea in the case should not be further delayed without
3
     serious harm to the interests of justice.
4
             The most recent order by this district pertaining to the COVID-19 pandemic
5

6
     allows individual judges to proceed with only a very limited number of in-person

7    hearings in felony criminal proceedings “by issuing orders on a case-by-case basis so
8
     long as such orders address . . . public health concerns.”
9
             In order to protect the public and the parties, congress has passed the
10

11   Coronavirus Aid, Relief, and Economic Safety Act (“CARES Act”), which provides

12   that criminal proceedings may be by video teleconferencing during the COVID-19
13
     national emergency. Pursuant to the CARES Act, the Judicial Conference of the
14
     United States has made findings sufficient to warrant the use of video
15

16   teleconferencing in lieu of in-person hearings in criminal proceedings. And this Chief
17   Judge of the Western District of Washington has specifically found that “felony pleas
18
     under Rule 11 . . . cannot be conducted in person without seriously jeopardizing
19

20
     public health and safety. See, GO04-20, at 2; see also, CARES Act §15002(b)(2)(A).

21           This Court is aware that the Federal Detention Center is able to provide
22
     defendants with the opportunity to appear by Webex, Zoom, and telephone for court
23
     hearings.
24

25




       Order - 2                                                   SCOTT J. ENGELHARD
                                                                  1700 Seventh Avenue, #2100
                                                                   Seattle, Washington 98101
                                                                          206-683-2020
                   Case 2:19-cr-00065-JLR Document 26 Filed 12/11/20 Page 3 of 3




             Finally, the CARES Act requires this Court to find “specific reasons that the
1

2    plea . . . cannot be further delayed without harm to the interests of justice.”
3
     Accordingly, this Court finds that Defendant’s motion has set forth specific reasons
4
     that further delay in a change of plea, and a subsequent sentencing hearing would
5

6
     harm the interests of justice. In making this finding, this Court has considered how

7    long the defendant has been in custody, how long this case has been pending.
8
     Furthermore, this Court considers that the trial date is less than two months away and
9
     the interests of justice include avoiding unnecessary motions and trial preparation of
10

11   the parties. Finally, this Court takes into consideration that the government does not

12   oppose this motion.
13
             CONCLUSION
14
             For the reasons stated above, this Court GRANTS the motion. As soon as
15

16   practicable, a change of plea hearing shall be held in which the parties appear by
17   video conferencing.
18
             DATED this 11th day of December, 2020.
19

20

21
                                                     A
                                                     The Honorable James L. Robart
22                                                   U.S District Court Judge
23

24

25




       Order - 3                                                 SCOTT J. ENGELHARD
                                                                1700 Seventh Avenue, #2100
                                                                 Seattle, Washington 98101
                                                                        206-683-2020
